DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Examiner notes that applicant has disclosed multiple mutually exclusive species.  However, all claims are directed to the species shown in Figs. 1G-1K.  No other species are claimed.  Therefore, examiner has interpreted applicant’s claims as a constructive election of the species shown in Figs. 1G-1K, and any future amendments or new claims directed to another species will be withdrawn for reasons of election by original presentation.
Claim Objections
Claim 35 is objected to because of the following informalities: claim 35 recites “wherein active treatment session is a before treatment or after treatment impedance mapping”. It is suggested that the limitation should be amended to recite -- wherein the active treatment session is before treatment or after treatment impedance mapping-- or -- wherein the active treatment session is before treatment impedance mapping or after treatment impedance mapping--. It is suggested an amendment is made in order to obviate any grammatical errors or confusion of what the limitation is attempting to convey.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "wherein the first control node is master control of other nodes" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the limitation is amended to recite -- wherein a first control node of the plurality of control nodes is a master control of the other nodes of the plurality of control nodes-- or language that is similar. Further, line 5 recites “second node and third node with first node, wherein first node,” and should be amended to recite -- a second node of the plurality of control nodes and a third node of the plurality of control nodes with the first node, wherein the first node, --. Also, line 8 recites “from first node to second node using serial” and should be amended to recite -- from the first node to the second node using a serial--. There is insufficient antecedent basis for these limitation in the claim. 
Claim 31 recites the limitation “activating and deactivating electrode" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the limitation is amended to recite -- activating and deactivating an electrode --. 
Claim 32 recites the limitation “the nodes” in line 1 and should be amended to recite -- the plurality of control nodes--. As currently recited, it is at most unclear to the Examiner if the node recites in claim 32 are the same nodes as the plurality of control nodes recited in claim 27.
Claim 39 recites the limitation “of electrode in the electrode array” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is suggested that the limitation is amended to recite -- of an electrode in the electrode array--. 
Claim 42 recites the limitation “Y is distance of signal transmission path from output of second node to an electrode of the electrode array or an input of applicator that incorporates electrode array”. There is insufficient antecedent basis for this limitation in the claim. It is suggested that the limitation is amended to recite --Y is a distance of a signal transmission path from an output of the second node to an electrode of the electrode array or an input of an applicator that incorporates the electrode array--. 
Claims 28-44 are rejected due to their dependency on independent claim 27. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-29, 31-33 and 37-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al., (hereinafter 'Weber', U.S. PGPub. No. 2007/0088413).
Regarding claim 27, Weber discloses a method of controlling an RF-based treatment system, the method comprising: connecting a plurality of control nodes (Figs. 1 and 4-6), wherein the first control node is master control of other nodes (controller 25, controls 26, 27), synchronizing second node (power supply 16) and third node (switching circuit 78) with first node (controller 25, controls 26, 27), wherein first node, second node and third node are in electrical communication with a radiofrequency (RF) transmission line ([0024], “the high frequency power supply 16 is operative to generate high frequency electrical current, typically in the radio-frequency (RF) region of the electromagnetic spectrum”; [0051]); and transmitting control signals from first node (controller 25, controls 26, 27) to second node (power supply 16) using serial communication protocol during an active treatment session ([0025], “The controller 25 includes a processor, which may be any suitable conventional microprocessor, microcontroller or digital signal processor, that controls and supervises the operation of the high 
Regarding claim 28, Weber further discloses wherein the active treatment session is an impedance mapping performed using an electrode array (electrode assembly 14 in Fig. 1 and electrode array 18a includes a set of active electrodes 80 in Figs. 4-6) in communication with the RF transmission line ([0028], “The conductive leads 52 may also be used to couple other structures, such as impedance, pressure or thermal sensors (not shown), with the processor of the power supply 16 or another control element either inside the housing 12 or external to the housing 12”; [0061], “The electrode assemblies 14 of the invention may be used to estimate local impedance factors”; see Figs. 4-6). 
Regarding claim 29, Weber further discloses phasing the second node (power supply 16) using one or more output signals from the first node ([0025], controller 25 includes a processor that controls and supervises the operation of the high frequency power supply 16; [0053], “Power supply 16 controls the phase angle of the power delivered to the electrodes 70, 80 so that energy flows as desired between the active electrodes 80 and also between the active electrodes 80 and the return electrode 70”). 
Regarding claim 31, Weber further discloses comprising activating and deactivating electrode using the third node (switching device 78 in Figs. 5-6; [0051] “for switching the operation of the active electrodes 80 between the bipolar mode (FIG. 5) and the monopolar mode (FIG. 6) by reconfiguring the electrical connections 81, 83 in order to change the depth of the delivered energy into the tissue 24”; [0052]).
Regarding claim 32, Weber further discloses wherein the nodes are connected using a plurality of connections (Figs. 4-6), wherein one of the connections is the first node (controller 25, controls 26, 27) connected to a plurality of subnodes (terminals 63, 65) of the second node (power supply 16).
Regarding claim 33, Weber further discloses wherein the active treatment session ([0025], i.e. power delivered from the power supply 16 to the electrode assembly 14) further comprises an impedance mapping performed using the electrode array (electrode assembly 14 in Fig. 1 and electrode array 18a includes a set of active electrodes 80 in Figs. 4-6; [0061], “The electrode assemblies 14 of the invention one or both of a second electrode array and a drain pad (non-therapeutic passive or return electrode 70). It is noted that the claim is written in the alternative. 
Regarding claim 37, Weber further discloses (Figs. 4-6) wherein the first node is an RF driver platform (controller 25, controls 26, 27; [0025], “The controller 25 includes a processor, which may be any suitable conventional microprocessor, microcontroller or digital signal processor, that controls and supervises the operation of the high frequency power supply 16 for regulating the power delivered from the power supply 16 to the electrode assembly 14”).
Regarding claim 38, Weber further discloses (Figs. 4-6) comprising controlling, using the second node, transmission of one or more DC power signals (as broadly claimed, power supply 16 transmits power signals to the electrode assembly 14; [0024]). 
Regarding claim 39, Weber further discloses (Figs. 4-6) further comprising controlling, using the third node, activation and deactivation of electrode in the electrode array (switching device 78 in Figs. 5-6; [0051] “for switching the operation of the active electrodes 80 between the bipolar mode (FIG. 5) and the monopolar mode (FIG. 6) by reconfiguring the electrical connections 81, 83 in order to change the depth of the delivered energy into the tissue 24”; [0052]).
Regarding claim 40, Weber further discloses (Figs. 4-6) further comprising transmitting an RF drive signal to or from the second node ([0025], “The controller 25 includes a processor, which may be any suitable conventional microprocessor, microcontroller or digital signal processor, that controls and supervises the operation of the high frequency power supply 16 for regulating the power delivered from the power supply 16 to the electrode assembly 14”; as broadly claimed, the controller 25 transmits an RF drive signal to the power supply 16 to regulate power delivery).
Regarding claim 41, Weber further discloses (Figs. 4-6) comprising controlling, using the first or second node, phasing of an RF drive signal ([0025], controller 25 includes a processor that controls and supervises the operation of the high frequency power supply 16; [0053], “Power supply 16 controls the 
Regarding claim 42, Weber further discloses (Figs. 4-6) comprising selecting a distance Y, wherein Y is distance of signal transmission path from output of second node (power supply 16, electrical connections 81, 83) to an electrode of the electrode array or an input of applicator that incorporates electrode array (electrode assembly 14 in Fig. 1 and electrode array 18a includes a set of active electrodes 80 in Figs. 4-6). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Xiao et al., (hereinafter ‘Xiao’, U.S. PGPub. No. 2015/0305805).
Regarding claim 30, Weber discloses all of the limitations of the method according to claim 27, but fails to explicitly disclose comprising measuring current signals at one or more electrodes using the third node. 
However, in the same field of endeavor, Xiao teaches a similar method (Figs. 1A-1D, see electrodes 1-6 in Fig. 1D) comprising determining the power applied “by iteratively applying a voltage, measuring the current and determining the power for the product of P=IV (power=current times voltage)” ([0077]). Xiao further teaches “[d]epending on whether the power is too high or too low, the voltage is . 
Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Condie et al., (hereinafter ‘Condie’, U.S. PGPub. No. 2013/0296679).
Regarding claim 34-36, Weber discloses all of the limitations of the method according to claim 28, including the method of mapping impedance using the electrode array (see rejection above; [0028], “The conductive leads 52 may also be used to couple other structures, such as impedance, pressure or thermal sensors (not shown), with the processor of the power supply 16 or another control element either inside the housing 12 or external to the housing 12”; [0061], “The electrode assemblies 14 of the invention may be used to estimate local impedance factors”; see Figs. 4-6).
Weber is fails to explicitly disclose mapping impedance using the electrode array in communication a second electrode and wherein active treatment session is a before treatment or after treatment impedance mapping. 
However, in the same field of endeavor, Condie teaches a similar system (system 10 in Fig. 1; also see Figs. 2-5 for electrode array 36) comprising a medical device (12) coupled to a control unit (14) including a radiofrequency generator (56). Condie teaches that “the medical device 12 may further include one or more electrically-conductive segments or electrodes 34 positioned on or about the elongate body for conveying an electrical signal, current, or voltage to a designated tissue region and/or for .
Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Weber.
Regarding claim 43, Weber discloses all of the limitations of the method according to claim 42, but fails to explicitly disclose wherein Y is less than about 3 feet. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Weber to include wherein Y is less than about 3 feet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 44, 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Weber to include wherein Y ranges from about 1 foot to 2 feet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        


/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794